Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 2/15/2022, which was received 6/14/2022. Acknowledgement is made to the amendment to claims 1 and 12. Applicant’s amendment and remarks have been carefully considered and were persuasive in regards to the USC 102 rejection, however, after further search and consideration the following new ground of rejection is provided below modified as necessitated by amendment. The amendment has obviated the Double Patenting rejection which has been removed.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baughman (US PG PUB 20170372197) in view of Yeatman et al. (US PG PUB 20110106740.

In regards to claim 1, Baughman discloses a method for improving food-related personalization for a user comprising:
determining user food-related preferences associated with the user (Baughman, Abstract, preferred food are determined and provided to the user); 
mapping the user food-related preferences to food parameters represented in a recipe vector space (Baughman, para 0020, “an iterative process is performed in which response data is input to visible nodes the RBMs, and input response data from multiple visible nodes are combined and processed at each hidden node of a first layer of a multi-layer deep learning neural network. Iterative forward processing and backward reconstructing of response input data is performed to converge estimated features as represented in a vector space, to actual features, by reconstructing the response input data in a backward processing of activation function outputs of hidden nodes. The reconstruction is done by making adjustments of weights processed through activation functions for each hidden node. In stacked RBMs, outputs of the iteration between the first visible/hidden layer are passed to the next layer as input, in which the first hidden layer assumes the role of the visible layer. The activation outputs of the first layer are multiplied by weights at the nodes of the second hidden layer and result in another set of activation outputs. Processing iteratively through stacked RBMs produces a feature hierarchy, which enables machine learning of complex structures within data. In each hidden layer, the weights are adjusted by iteration of forward and backward processing to approximate the input from the previous layer. The weights resulting from the unsupervised learning performed by the stacked RBMs, approximate features of the data and facilitate later label-based learning and classification activities”), comprising;
Baughman teaches food-related preferences represented by one of the intermediate vectors transformed by at least one neural network, but does not specifically mention providing the food-related preferences to a trained neural network model as input vectors, wherein the trained neural network model comprises a plurality of neuronal layers that each transform the input vector received from the preceding neuronal layer of the plurality of neuronal layers into an intermediate vector provided as an input vector to a subsequent neuronal layer. Yeatman teaches providing the related preferences to a trained neural network model as input vectors, wherein the trained neural network model comprises a plurality of neuronal layers that each transform the input vector received from the preceding neuronal layer of the plurality of neuronal layers into an intermediate vector provided as an input vector to a subsequent neuronal layer (Yeatman, para 0028, “A neural network is typically a computer-based method that is modeled after a large number of simple neuron-like processing elements and a large number of weighted connections between the elements. The weights on the connections encode the knowledge of a network. Despite their diversity, all artificial intelligence neural networks perform essentially the same function--they accept a set of inputs (an input vector) and process it in the intermediate (hidden) layer of processors (neurons) by an operation called vector mapping (FIG. 1). Each neuron in a processor unit receives inputs from one or many neurons of previous layers. The aggregate of these inputs will be processed by the neuron, and input will either be passed on to the next layer or will be aborted. The next layer may be an additional layer of hidden neurons or output neurons. The topology of neuronal connections between various layers of neural network (input, hidden, and output) varies in terms of interconnection schema (feed forward, or recurrent connections). In summary, the output neuron will either fire or not fire depending upon the following factors: number of inputs, weight of inputs, process of inputs in each neuron (activation connectors), and number of hidden layer neurons”). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in Baughman’s food related recommendations “providing the related preferences to a trained neural network model as input vectors, wherein the trained neural network model comprises a plurality of neuronal layers that each transform the input vector received from the preceding neuronal layer of the plurality of neuronal layers into an intermediate vector provided as an input vector to a subsequent neuronal layer” as is taught by Yeatman, since this is a well known means of training a model to improve recommendation results.
wherein the food parameters are represented by a vector in the recipe vector space equivalent to an intermediate vector transformed by at least one of the plurality of neuronal layers of a trained neural network (Baughman, para 0040,  “Deep learning sampling program 300 receives and processes hyperspectral and biometric response data generated from the user sampling of various food items, as well as cognitive response data from the user sampling of various food items. Deep learning sampling program 300 also generates labels that correspond to particular sampled food items. In some embodiments of the present invention, hyperspectral and biometric data are received from sampling sensors and input 160 and cognitive input, which may include user responses, comments to questions, and behavioral responses to sampling. Deep learning sampling program 300 may also receive user profile information and information corresponding to the base food and seasonings being sampled by the user. In some embodiments of the present invention, deep learning sampling program 300 stores the response data received from user sampling of prepared foods and the labels associated with the sampled foods in hyperspectral band input 145 and labeled input 143 of computing storage device 140. In other embodiments, deep learning sampling program 300 receives as inputs in memory, the response data from user sampling of prepared foods, and the labels associated with the sampled foods, if capacity is available. In some embodiments of the present invention, the hyperspectral band response data, biometric response data, cognitive response data, and health-related condition of the user, obtained during user sampling of base foods and various preparation methods, seasonings, and flavorings are included in a data set and are transformed by sampling into 32×32 pixel images with one or more pixels contributing to features of input. In some embodiments of the present invention, the pixels of the images from the transformed data sets are represented as observational vectors and fed as input to a stacked restricted Boltzmann machine, such as stacked restricted Boltzmann machine (RBM) 130”); 
determining personalized parameters for the user based on the food parameters (Baughman, para 0075, “machine learning is used to train the algorithms in the neuromorphic chip by providing input that includes somatic and cognitive response data from sampling foods, and input of health conditions of an individual like blood pressure, blood sugar level, pH, blood alcohol level, and drug use, using biometric inputs. In some embodiments, input data may include a number of data sets related to statistical, molecular, and food pairing combinations which suits the individual user, taking into account the medical history and also the environmental factors, such as cultural practices and preferences in particular geographical areas. The algorithm recognizes the hyperspectral bands and learns over time to produce personalized recipes and dishes from ingredients and amounts to include, generated by linear programming of an objective function that is optimized on occasion based on frequency of user visits and the factors and variables that have been previously learned”); and
determining a recipe based on the personalized parameters (Baughman, para 0075, personalized recipes).

In regards to claim 2, the combination of Bauman and Yeatman teaches wherein the user food-related preferences comprise a health goal and wherein the health goal is inferred from supplementary data (Baughman, para 0030, “user 170 may be a customer for a food provider, such as a diner or restaurant. In other embodiments, user 170 may be a patient following a set of controlled food input recommendations to improve health or achieve health-related goals. User 170 represents one or more people that engage in food sampling activity, such that embodiments of the present invention automatically determine the user preferences of base foods, preparation techniques, and flavorings, from the response signal data and corresponding labels of foods sampled by the user, such as user 170”).

In regards to claim 3, the combination of Bauman and Yeatman teaches wherein the supplementary data comprises data received from a third-party entity.

In regards to claim 5, the combination of Bauman and Yeatman teaches determining dietary inputs from a subject matter expert (SME), wherein the personalized parameters for the user are determined based on the dietary inputs (Baughman, para 0011, “the present invention recognize that persons with health conditions, allergies, or certain digestive disorders could benefit from precisely controlling the food types and ingredients consumed. For example, doctors may recommend certain types of food and ingredients to avoid for a person with irritable bowel syndrome (IBS). However, it may be unlikely for doctors to advise patients on particular meal preparations or a daily meal-by-meal basis as to what food such a person can and should eat and what ingredients meet both health condition needs and personal preferences. This can be complicated further due to the differences people have regarding likes and dislikes of different base food types, flavorings, and preparation techniques”).

In regards to claim 6, the combination of Bauman and Yeatman teaches wherein the dietary inputs are determined based on user analytics (Baughman, para 0076, personal preferences are analyzed to create personalized recipes).

In regards to claim 7, Bauman teaches wherein the user analytics comprise historic user selections of meal options (Baughman, para 0040, 0063, food profile selections).

In regards to claim 12, the combination of Bauman and Yeatman teaches a system for improving food-related personalization for a user, comprising: a remote computing system, wherein the remote computing system: determines user food-related preferences; maps the user food-related preferences to food parameters represented in a recipe vector space by providing the food-related preferences to a trained neural network model as input vectors, wherein the trained neural network model comprises a plurality of neuronal layers that each transform the input vector received from the preceding neuronal layer of the plurality of neuronal layers into an intermediate vector provided as an input vector to a subsequent neuronal layer, wherein the food parameters are represented by a vector in the recipe vector space equivalent to an intermediate vector transformed by of at least one of a plurality of neuronal layers of a trained neural network; determines personalized parameters for the user based on the food parameters; and determines a first recipe based on the personalized food parameters; wherein the remote computing system is communicatively coupled to a user device, wherein the user device: determines user information; and provides the user information to the remote computing system. (See response to claim 1).

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1-3,5-7 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625